Citation Nr: 1031593	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  09-44 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected recurrent infectious parotitis.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a left 
shoulder and neck disorder, formerly claimed as spastic 
torticollis.  

3.  Entitlement to service connection for a left shoulder and 
neck disorder, formerly claimed as spastic torticollis.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1943 to June 1943.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the VA RO.  

Of preliminary importance, the claim of service connection for 
spastic torticollis had been previously denied in an unappealed 
rating decision dated in July 1959.   

The most recent attempt by the Veteran to reopen this claim was 
received by VA in May 2008.  Although the RO adjudicated the 
claim on the merits in the January 2009 rating decision, the 
Board is required to determine whether new and material evidence 
has been presented when a claim has been previously disallowed 
based upon the same factual basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  

Additionally, the Board notes that in his May 2008 claim to 
reopen, the Veteran specifically requested entitlement to service 
connection for a left shoulder and neck disability.  For these 
reasons, the Board has characterized the issues as set forth on 
the title page.  

A Supplemental Statement of the Case (SSOC), issued in September 
2009, continued and confirmed the previous rating and denial.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of entitlement to service connection for a left 
shoulder and neck disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.  




FINDINGS OF FACT

1.  The Veteran's service-connected recurrent infectious 
parotitis is not shown to be productive of hoarseness, with 
inflammation of cords or mucous membrane.

2.  A July 1959 rating decision denied the Veteran's claim of 
service connection for spastic torticollis; the Veteran was 
notified in writing of the RO's determination and did not appeal.  

3.  The evidence submitted since the RO's July 1959 rating 
decision is new as it is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial, 
and relates to an unestablished fact necessary to substantiate 
the claim of service connection for a left shoulder and neck 
disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the service-
connected recurrent infectious parotitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.31, 4.97, including Diagnostic 
Code (DC) 6516 (2009).  

2.  New and material evidence has been received to reopen the 
claim of connection for a left shoulder and neck disorder, 
formerly claimed as spastic torticollis.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156, 3.159 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.  

With respect to claim to reopen, the Board notes that the Court 
has held that, because the terms "new" and "material" in a new 
and material evidence claim have specific, technical meanings 
that are not commonly known to VA claimants, when providing the 
notice required by the VCAA, it is necessary, in most cases, for 
VA to inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Court further held that the duty to notify requires that the 
Secretary look at the bases for the denial in the prior decision 
and respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In the present case, in letters dated in June 2008 and April 
2009, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claims, as 
well as what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by VA.  

The June 2008 and April 2009 notice letters addressed how 
disability evaluations and effective dates are assigned, and the 
type of evidence which impacts those determinations.  As noted, 
these claims were last adjudicated, via an SSOC, in September 
2009.  

The Board notes that the Veteran was not informed of the specific 
technical meanings of "new" and "material," as well as the bases 
for the denial in the prior decision and described the type of 
evidence that would be necessary to substantiate the elements 
that were found insufficient in the previous denial.  Kent.  
However, as the Board will proceed with reopening the Veteran's 
claim for entitlement to service connection, as discussed below, 
the Board finds that this omission is not shown to prejudice the 
Veteran.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment 
records, VA treatment records, and VA examination reports.  Also 
of record and considered in connection with the appeal are 
written statements submitted by the Veteran and his former 
representative on his behalf.  

As discussed, the Veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  

Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any defect 
in the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the Veteran.  

Therefore, to the extent that the action taken herein below is 
favorable to the Veteran, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  




II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In every instance where the schedule does not 
provide a noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2009).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is or primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.  

38 C.F.R. § 4.97, Diagnostic Code 6516 provides: 

Laryngitis, chronic:

30%	Hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy;  

10%	Hoarseness, with inflammation of cords or mucous membrane.  

By way of procedural background, the Board notes that a December 
1948 RO rating decision granted entitlement to service connection 
for the chronic, recurring parotitis and assigned a 10 percent 
evaluation, effective from October 5, 1948.  A July 1959 RO 
rating decision decreased the evaluation to noncompensable (0 
percent), effective from September 9, 1959.  

Based upon the evidence of record as described in detail below, 
the Board finds the Veteran is not shown to have active 
recurrent infectious parotitis.  

In conjunction with the current appeal, the Veteran underwent a 
VA lymphatic disorders examination in January 2009.  Here, the 
Veteran reported a history of intermittent swelling of the left 
parotid gland in service, and that he has continued to have 
intermittent, mild pain and swelling of his left parotid gland 
since that time, approximately every three months, with the 
swelling lasting for two to three days.  The Veteran denied that 
the swelling interfered with his eating, and that he ever had a 
stone in his left parotid gland or left parotid duct.  

On physical examination, the examiner observed that both parotid 
glands were normal size and were not swollen or tender to 
pressure.  The examiner reported that clear, normal saliva could 
be milked out of the left parotid duct without any difficulty, 
which ruled out a stone in the left parotid duct.  The examiner 
noted that the Veteran wears an upper denture, and that he does 
not have any lower teeth but refuses to wear his lower denture.  
The examiner observed that the Veteran was quite tender to 
pressure in his left temporomandibular joint, and it was possible 
that he confused the left temporomandibular joint pain with a 
left parotid problem.  Examination of the neck revealed normal 
findings.  

The Veteran was diagnosed with intermittent swelling, left 
parotid gland by history, without any findings of parotitis or 
any left parotid disease, and with left temporomandibular joint 
dysfunction.  

The Board notes that no other medical records have been presented 
to support the Veteran's contention that he currently suffers 
from active infectious parotitis.  There is no evidence of 
hoarseness, with inflammation of cords or mucous membrane, as a 
consequence of the service-connected infectious parotitis.  
Accordingly, the evidence does not support a compensable 
evaluation (or indeed a staged rating) for recurrent infectious 
parotitis, and the claim for this benefit must be denied.  38 
C.F.R. §§ 4.3, 4.31.  

The Board notes that the Veteran has reported that he is not 
currently employed.  However, he has not asserted, nor has it 
been shown by the evidence of record, that his current employment 
status is attributable to his noncompensable service-connected 
recurrent infectious parotitis.  A request for a total disability 
rating due to individual unemployability resulting from service-
connected disability (TDIU), is therefore not raised in this 
case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Finally, the Veteran has submitted no evidence showing that this 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of hospitalization 
during the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

III.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 
& Supp. 2009).  However, 38 U.S.C.A. § 5108 provides that if new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

"New" evidence is defined as existing evidence not previously 
submitted to agency decision makers.  "Material" evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In a rating decision issued in July 1959, the RO denied a claim 
of entitlement to service connection for spastic torticollis, 
based on a finding that the evidence failed to show the existence 
of the disorder in service.  The evidence of record at the time 
of the RO's July 1959 rating action included the Veteran's 
service treatment records and a VA examination report.  The 
Veteran was notified in writing of this decision and of his 
appellate rights in July 1959, and did not appeal.  Hence, that 
decision is final.  38 U.S.C.A. § 7105.  

Evidence added to the record since the July 1959 RO rating 
decision includes various VA treatment records.  In addition to 
new medical treatment records, the new evidence includes 
statements in support of the claim from the Veteran regarding his 
claimed disorder.  

Based on a comprehensive review of the record, the Board finds 
the evidence added since the July 1959 rating decision regarding 
the Veteran's claim of service connection for a left shoulder and 
neck disorder establishes a more complete picture of the 
circumstances surrounding the origin of the left shoulder and 
neck disorder.  This evidence is accordingly new and material, 
and the claim is reopened.  See Hodge v. West, 115 F.3d 1356, 
1363 (Fed. Cir. 1998).  For reasons described in greater detail 
below, a final decision on the merits of this claim will not be 
made until the development requested upon remand is completed.


ORDER

A compensable evaluation for the service-connected recurrent 
infectious parotitis is denied.  

New and material evidence has been received to reopen the claim 
for service connection for a left shoulder and neck disorder; the 
appeal to this extent is granted.  

REMAND

The Veteran contends that he currently suffers from a neck and 
left shoulder disorder that is related to service.  
Significantly, his service discharge examination report indicates 
findings of a sore neck and an inability to turn his head.  A 
June 1959 VA examination report contains a diagnosis of spastic 
torticollis, cause undetermined.  Also, various VA treatment 
records, dated from March 1954 to May 1977, reveal a reported 
history of a stiff neck since 1943.  Given the in-service 
findings of a sore neck and an inability to turn his head, along 
with the more recent findings that the Veteran suffers from 
various neck and left shoulder problems, the Board finds that a 
VA examination is warranted to address the nature and etiology of 
his claimed left shoulder and neck disorder, once action has been 
taken to ensure that all relevant and existing evidence has been 
added to the claims file.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (the threshold for determining whether there is an 
indication that the disability in question may be associated with 
service or with another service-connected disability is low).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from whom 
he has received treatment for his claimed 
left shoulder and neck disorder.  After 
securing the necessary authorizations for 
release of this information, the RO should 
seek to obtain copies of all treatment 
records referred to by the Veteran not 
already on file.  All obtained records must 
be added to the claims file.

2.  The RO should schedule the veteran for a 
VA orthopedic examination, with an 
appropriate examiner, to determine the nature 
and likely etiology of the claimed left 
shoulder and neck disorder.  In conjunction 
with the examination, the examiner must 
review the entire claims file, including a 
complete copy of this remand.  

Based upon the claims file review, the 
Veteran's subjective reports, and the 
examination findings, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that any current left 
shoulder and/or neck disorders are due an 
event of his active service.  The examiner 
should set forth in the examination report 
all examination findings and the complete 
rationale for any conclusions reached.  

3.  Following completion of all indicated 
development, the RO should readjudicate the 
claim for service connection for a left 
shouder and neck disorder.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran should be 
furnished an SSOC and provided an appropriate 
opportunity to respond before the case is 
returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


